Fourth Court of Appeals
                                San Antonio, Texas
                                      March 18, 2014

                                    No. 04-13-00803-CV

                          Denise MCVEA and Auris Project, Inc.,
                                     Appellants

                                              v.

                                 James Michael KISSLER,
                                        Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-14927
                   Honorable Barbara Hanson Nellermoe, Judge Presiding

                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice

       Appellant’s motion for reconsideration is GRANTED. This court’s opinion and
judgment dated February 12, 2014, are WITHDRAWN. The court reporter’s notification of late
record is NOTED. The reporter’s record must be filed in this appeal no later than March 20,
2014.

                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court